Citation Nr: 0934636	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-20 589	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, to include a lumbosacral strain and 
degenerative disc disease or a herniated disc of the 
lumbosacral spine.  

2.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to increased evaluation for diabetes 
mellitus, currently evaluated at 20 percent. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from an April 2003 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which: denied the Veteran's applications to 
reopen previously denied claims for service connection for 
low back strain, hearing loss, and diabetes mellitus; denied 
the Veteran's claim for service connection for shoulder 
condition, tinnitus, and peripheral neuropathy, secondary to 
diabetes mellitus; and increased the evaluations for chronic 
bilateral patellar tendinitis with bilateral popliteal 
tendinitis, from noncompensable to 10 percent; and chronic 
bilateral peroneal tendinitis, from noncompensable to 10 
percent.  The Veteran filed a timely Notice of Disagreement 
(NOD) in November 2004, specifically disagreeing with the 
denial of service connection for peripheral neuropathy and 
the denials of his applications to reopen the claims for 
service connection for low back strain, hearing loss, and 
diabetes mellitus.  Accordingly, the other issues addressed 
in the April 2003 rating decision are not in appellate status 
and are not currently before the Board.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009).  Subsequently, in April 2005, the 
RO provided a Statement of the Case (SOC), denying the 
applications to reopen the Veteran's claims for low back 
strain, classified as a herniated nucleus pulposus left L5-
S1, status post microdiskectomy, and bilateral hearing loss; 
and the claim for service connection for peripheral 
neuropathy.  In a separate April 2005 rating decision, the RO 
granted the Veteran's application for service connection for 
diabetes mellitus, evaluating the disorder at 20 percent 
effective from the date of application.  In June 2005, the 
Veteran filed a timely substantive appeal, specifically 
limiting his appeal to the denial of service connection for 
peripheral neuropathy and the denial of his application to 
reopen the claim for service connection for a low back 
disorder.  Accordingly, the Veteran's application to reopen a 
claim for service connection for bilateral hearing loss is 
not in appellate status and is not currently before the 
Board.  38 U.S.C.A. § 7105.  In October 2006, the RO provided 
a Supplemental Statement of the Case (SSOC), reopening the 
Veteran's claim for a back disorder due to filing of new and 
material evidence since the previous denial, and denying the 
claim based on a review of all the evidence; and denying the 
claim for service connection for peripheral neuropathy.  

The Board notes that the October 2006 SSOC also denied the 
application to reopen the claim for service connection for 
bilateral hearing loss.  However, as noted above, this issue 
was not included in the Veteran's substantive appeal to the 
Board.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2008).  It is apparent that the RO 
took steps to close the appeal (see certification of Appeal 
[VA Form 8].  See also most recent SSOC issued in October 
2008 and the transcript of the Veteran's June 2009 
Videoconference hearing testimony, wherein the Veteran and 
his representative agree that the only issues on appeal are 
as styled on the title page of this decision.  Thus, the 
requirement that there be a substantive appeal is not waived.  
Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 
2009).  Neither the Veteran nor his representative has 
contended otherwise.  

Regardless of the RO's action regarding reopening the 
Veteran's claim for a low back disorder, the Board must 
independently address the issue of reopening a previously 
denied claim.  That is, whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (the 
Board is required to independently address the issue of 
reopening the Veteran's claim); see also Barnett v. Brown, 83 
F.3d 1380 (1996) (the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted).  

This matter also comes before the Board, in part, from a 
January 2007 decision from the RO, which denied the Veteran's 
claim for an increased rating for his service-connected 
diabetes mellitus, now classified as diabetes mellitus with 
erectile dysfunction, currently rated at 20 percent 
disabling.  The Veteran filed a timely Notice of Disagreement 
(NOD) in August 2007 and, in January 2008, the RO provided a 
Statement of the Case (SOC).  In October 2008, the RO also 
provided an SSOC.  In December 2008, the Veteran filed a 
substantive appeal to the Board, appealing all issued listed 
on any SOC he had received.  However, on the appeal, the 
Veteran stated that he wished to appeal the denial of 
erectile dysfunction, secondary to the service-connected 
diabetes mellitus.  The Board notes that, in an April 2005 
rating decision, the RO granted the Veteran's claim for 
entitlement to special monthly compensation based on loss of 
use of a creative organ.  As the RO granted the Veteran's 
claim, the Veteran's appeal of the RO's denial is not in 
appellate status and is not before the Board.  See 
38 U.S.C.A. § 7105.

In August 2007, the Veteran testified at a hearing before a 
Decision Review Officer (DRO).  A transcript is of record.  

In June 2009, the Board held a hearing, seated at the RO 
(i.e. Travel Board hearing), at which the Veteran presented 
testimony in support of his claims.  A transcript of the 
hearing is of record.  

At the August 2007 DRO hearing and the June 2009 Travel Board 
hearing, the Veteran also asserted that there was clear and 
unmistakable error (CUE) in the November 1992 RO decision 
that denied service connection for a low back disorder.  The 
RO has not adjudicated this claim.  The RO is directed to 
clarify this matter and take any further action deemed 
appropriate.



FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to the VA.

2.  The Los Angeles RO denied the Veteran's original claim 
for service connection for a low back disorder in a November 
1992 decision, and the appellant did not appeal that 
decision.

3.  Some of the evidence received since the last final 
decision of record, specifically new medical records, 
regarding the Veteran's claim for entitlement to service 
connection for a low back disorder was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for a back disorder, and raises a 
reasonable possibility of substantiating the claim.

4.  The relevant evidence of record is in relative equipoise 
as to whether the Veteran's lumbosacral strain had its onset 
during service; however, the preponderance of evidence weighs 
against a finding of a nexus between disc disease or a disc 
injury of the lumbosacral spine and any incident of or 
finding recorded during service.  

5.  The medical evidence does not include a diagnosis of 
bilateral lower extremity peripheral neuropathy, to include 
as secondary to service-connected diabetes mellitus. 

6.  Treatment for the Veteran's service-connected diabetes 
mellitus includes the use of insulin and a restricted diet; 
it does not necessitate regulation of activities, defined by 
the applicable VA rating criteria as avoidance of strenuous 
occupational and recreational activities.

CONCLUSIONS OF LAW

1.  The November 1992 rating decision that denied the 
Veteran's claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of a back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2008).

3.  With application of the doctrine of reasonable doubt, 
service connection a lumbosacral strain is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2008). 

4.  Service connection for degenerative disc disease or a 
herniated disc of the lumbosacral spine is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  Service connection for bilateral lower extremity 
peripheral neuropathy, to include as secondary to service-
connected diabetes mellitus, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2008). 

6.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus with erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

Inasmuch as the disposition reached herein regarding the 
application to reopen the Veteran's claim for service 
connection for a low back disorder is favorable to the 
appellant, in that it grants the reopening of the Veteran's 
claim, the need to discuss the VA's efforts to comply with 
the VCAA and its implementing regulations and jurisprudence 
regarding this issue at this juncture is obviated.  Regarding 
the underlying claim for service connection, the Board finds 
that the RO provided the notice and assistance required by 
the VCAA.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that February 2003 and March 2006 VCAA 
letters substantially satisfied the provisions of 38 U.S.C.A. 
§ 5103(a).  In the February 2003 notice, the appellant was 
informed about the information and evidence not of record 
that was necessary to substantiate his claim; the information 
and evidence that the VA would seek to provide; and the 
information and the evidence the appellant was expected to 
provide.  In the March 2006 notice letter, the RO informed 
the Veteran of the information required by Dingess.  However, 
this notice was issued after the April 2003 rating decision 
from which the Veteran's claim for an increased rating for 
diabetes mellitus arises.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of more specific 
and detailed criteria necessary for an increased rating 
claim.  However, that decision was recently overruled in 
part, eliminating the requirement that such notice must 
include information about the diagnostic code under which a 
disability is rated, and notice about the impact of the 
disability on daily life.  See Vazquez-Flores v. Shinseki, 
Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 2009).  In any 
event, in a June 2008 letter, the RO advised the Veteran 
regarding the information required by Vazquez.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the March 
2006 letter, providing the information required by Dingess, 
the RO re-adjudicated the appellant's claims for a low back 
disorder and peripheral neuropathy, as demonstrated by the 
October 2006 Supplemental Statement of the Case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  Likewise, subsequent to the issuance of the June 
2008 letter, providing the information required by Vazquez, 
the RO re-adjudicated the appellant's claim, as demonstrated 
by the October 2008 SSOC.  See id.  As each respective SSOC 
complied with the applicable due process and notification 
requirements for a decision, they both constitute re-
adjudication decisions.  Accordingly, the provision of 
adequate notice followed by a re-adjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist the Veteran with his claims.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  In July 2006, the RO afforded the Veteran VA 
medical examinations, which were thorough in nature.  The 
instant decision grants service connection for a lumbosacral 
strain.  The examinations have included findings or opinions 
addressing the other claimed causal relationships and 
sufficient clinical information to properly rate the 
Veteran's diabetes.  Under these circumstances, there is no 
further duty to provide another medical examination or 
opinion with respect to the claims for service connection and 
an increased rating.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 
3.159(c)(4), 3.326, 3.327 (2008).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection; Increased Rating

a.  Factual Evidence.  Historically, the Veteran's claim for 
service connection for a low back disorder was denied by the 
RO in a rating action of November 1992.  The Veteran's 
central contention is that his current back disability is 
directly attributable to service.  In the November 1992 
decision, the Board held that the medical evidence did not 
show a current back disability.  The relevant evidence 
consists of service treatment records, VA and private 
treatment records, and statements from the Veteran.  

In an August 1980 service pre-enlistment medical examination 
report, the examiner did not note any abnormality regarding 
the Veteran's lower extremities.

In a September 1981 service treatment record, the Veteran 
reportedly stated that he pulled a muscle in his back five 
days previously.  He indicated that the injury had not 
resolved.  The examiner noted tenderness and spasm of left 
paravertebral muscles of the lumbar and thoracic spine.  The 
assessment was mechanical strain.  In a subsequent September 
1981 service treatment record, the Veteran reportedly 
indicated experiencing low back pain for a week after buffing 
floors.  He stated that the pain existed on the entire left 
side from the shoulder down.  The assessment was lower back 
pain.

In a June 1984 service treatment record, the Veteran 
reportedly indicated experiencing low back pain after running 
four miles per day over the course of three days.  He stated 
that he did not experience any trauma.  The examiner noted 
that the Veteran demonstrated flexion of 90 degrees, but had 
paraspinal muscle spasms.  The assessment was mechanical low 
back pain.  In a subsequent June 1984 service treatment 
record, written the next day, the examiner noted that the 
Veteran's pain was still severe.  The assessment, again, was 
mechanical back pain.

In a June 1986 service medical examination report, the 
examiner did not note any abnormalities regarding the 
Veteran's lower extremities.  

In a January 1992 service treatment record, the Veteran 
reportedly indicated that he experienced a muscle spasm in 
the left neck and upper back.  The assessment was a left 
cervical and left upper thoracic muscle spasm.  

In a March 1992 service discharge medical examination report, 
the examiner did not note an abnormality involving the 
Veteran's lower extremities.  In a contemporaneous report of 
his medical history, the Veteran stated that he had recurrent 
back pain.  In an attached physician's summary, an unnamed 
physician stated that the Veteran had experienced recurrent 
back pain since 1983.  The disorder was non-incapacitating 
and the cause of the problem was unknown.  Each occurrence 
would last two to three days and the last occurrence was in 
February 1982.    
 
In a July 1992 VA spinal examination, the Veteran reportedly 
indicated that he had recurrent low back spasms monthly, 
requiring the use of Flexeril.  He stated that the pain shot 
down the back of both legs.  Upon physical examination, the 
examiner noted pain of the low back with hip flexion, right 
and left.  The assessment was a possibly herniated lumbar 
disk.

In an October 1992 VA X-ray report, the examiner noted a 
slight narrowing of the L5-S1 disk space of unknown clinical 
significance.  The remainder of the disk spaces were normal, 
with no evidence of a spondylolysis or spondylolisthesis.  

In an October 1992 addendum to the July 1992 VA examination, 
a VA examiner stated that, upon physical examination, the 
Veteran's back was asymptomatic.  Upon range of motion 
testing, the Veteran displayed 80 degrees of flexion, with 
good segment motion; 30 degrees of extension; and 40 degrees 
of bilateral flexion.  The examiner noted that X-rays were 
negative.  The impression was a normal back examination.  

In a July 1998 private treatment record, the Veteran 
reportedly indicated that he fell to the ground after a motor 
cycle accident.  No notation was made regarding a back 
injury.

In a July 2000 private treatment record, the Veteran 
reportedly indicated a vague onset of low back pain with 
radiation to the left hip and posteriorly down the left thigh 
while working on a rented house at the end of June.  Since 
that time, he reported feeling increasing pain in the left 
hip and leg as far distally as the left foot, with associated 
numbness and tingling of that lower left extremity and a 
vague sensation of "weakness" in the left leg.  He denied 
any significant right lower extremity symptoms.  The examiner 
noted significant improvement due to chiropractic care.  Upon 
physical examination, the examiner noted that range of motion 
for the lower back was diminished in all planes, particularly 
with extension and far lateral bending.  He had no point 
tenderness in the lumbar spine and no paraspinous muscular 
spasms.  A motor examination revealed some fatiguing of the 
gastroc/soleus with repetitive function.  He also had very 
nominally diminished pinprick sensation distally to the left 
S1 distribution.  Reflexes were somewhat diminished, left 
relative to right, ankle jerk.  He had a positive straight-
leg-raise on the left at 40 degrees and negative on the 
right.  An MRI of the lumbar spine demonstrated degenerative 
changes, most profound at L4-5 and L5-S1, where there was 
suggestion of some left neural foraminal encroachment at L5-
S1.  

In a January 2003 private treatment record, the Veteran 
reportedly indicated that he experienced a recurrence of the 
left hip and leg pain, noted in the July 2000 private 
treatment record.  After physical examination, the assessment 
was left S1 radiculopathy with previous history of left S 
radiculopathy.  

In a February 2003 private treatment record, the examiner 
indicated that she treated the Veteran with a fluoroscopic 
directed epidural steroid injection at left L5-S1 for 
diagnosed lumbar radiculopathy.  She stated that she gave the 
Veteran a similar injection two to two and a half years 
prior.  The Veteran reportedly indicated that he was doing 
well with his symptoms until two weeks prior to the February 
2003 appointment.  At that time, he began experiencing 
increasing left-sided leg pain and buttock pain in the 
distribution of the left L5 nerve root.  

In a February 2003 private MRI report, the examiner noted 
left paracentral L5-S1 disc herniation with compression of 
left S1 nerve root and mild left L4-L5 neural foraminal 
stenosis with evidence of L4 ganglionic compression.  

In a February 2003 private treatment record, the examiner 
noted that the Veteran had improvement in the left S1 
radicular features secondary to L5-S1 herniated nucleus 
pulposus consistent with left S1 radiculopathy.  

In an April 2003 private treatment record, the examiner 
assessed the Veteran with left S1 radiculopathy secondary to 
left L5-S1 herniated nucleus pulposus.  

In a May 2003 private treatment record, specifically a 
surgical record, the examiner noted performing the following 
procedures: a left L5-S1 microdiskectomy; a left L5 
hemilaminotomy, medial facetectomy and foraminotomy; a 
microdissection, high-power using the operative microscope; 
an intraoperative C-arm fluoroscopy; and an extirpation of 
free fragment L5-S1 disk herniation.  The postoperative 
diagnosis was left S1 radiculopathy secondary to left L5-S1 
herniated nucleus pulposus.  

In a March 2004 private MRI record, the examiner noted a 
focal left poterolateral disc protrusion at L4-L5, only 
partially covered by reactive osteophyte.  The examiner noted 
that a small amount of extruded disc material could not be 
excluded and, in fact, there had been no interval change.  
There was effacement of the upper portion of the left L5 
lateral recess and a moderate degree of left foraminal 
encroachment was similarly unchanged.  He also noted a status 
post left hemilaminectomy and partial facetectomy at L5-S1.  
There had been apparent interval resection of a small 
extruded disc fragment posterolaterally partially covered by 
reactive osteophytes in a region of minimal left sided 
retrolisthesis.  Impingement on the left S1 nerve root was 
expected.  Also noted was some epidural scar adjacent to the 
facetectomy and contacting the dorsal lateral surface of the 
left S1 nerve root sleeve.  L5-S1 was stable with mild to 
moderate loss of height, more pronounced dorsally with 
reduction in T2 signal compatible with degeneration.  

In a February 2005 VA medical examination reported, the 
examiner noted that he did not have the claims file to review 
in making his assessment.  Upon physical examination, the 
Veteran was able to ambulate without external supports or 
assistance and did not display evidence of an antalgic gait.  
Examination of the back showed a 2 cm longitudinal surgical 
wound scar, just left of the lumbosacral junction, which was 
nonadherent and nontender.  Examination of the spine 
indicated that it was midline, without pelvic obliquity, with 
the cervical, thoracic and lumbar curves preserved.  The 
Veteran was tender to palpation at the midline lumbosacral to 
coccygeal areas, and to the left sciatic notch.  There was no 
paravertebral muscle spasm to palpation.  Range of motion 
showed forward flexion to 65 degrees, extension to 10 
degrees, left lateral bending to 20 degrees, right lateral 
bending to 25 degrees, left rotation to 20 degrees, and right 
rotation to 25 degrees.  All range of motion elicited left 
lumbar discomfort to the buttock and especially with 
repetition.  Straight leg raising on the right was at 65 
degrees and on the left was at 45 degrees.  Straight leg 
raising elicited lumbar discomfort, radiating to the sciatic 
distribution bilaterally.  Patrick test, at the extreme, 
again elicited sciatic discomfort bilaterally.  Hoover and 
Lasegue tests were both negative.  Deep tendon reflexes were 
2+ and symmetrical for patellar tendon responses, and 1+ and 
symmetrical for Achilles tendon responses.  Distal sensation 
was intact to light touch.  The examiner noted that X-rays of 
the lumbosacral spine suggested a left L5-S1 foraminotomy, 
but otherwise no significant abnormality.  The diagnosis was 
herniated nucleus pulposus left L5-S1, post microdiskectomy, 
by description, with persistent lower extremity radicular 
symptoms, but WITHOUT objective clinical evidence of lower 
extremity radiculopathy or spasm.  (Emphasis in original).  
The examiner found no clearly documented causal relationship 
between the Veteran's post-service back condition and any 
event of service.  

In an additional February 2005 VA diabetes and hypertension 
examination, the examiner noted normal reflexes in the upper 
and lower extremities, with normal monofilament testing in 
both upper and lower extremities.

In an October 2005 VA treatment record, the examiner noted 
that the Veteran did not check his glucose regularly and 
needed to do so.  A physical examination found no skin 
breakdown and normal monofilament.  

In a January 2006 VA treatment record, the Veteran reportedly 
admitted not checking his sugars at home in accordance with 
treatment for diabetes mellitus.  The examiner diagnosed 
insulin.  

In a February 2006 VA treatment record, the examiner 
indicated that the Veteran would need to take insulin before 
breakfast and supper.

In a March 2006 statement, the Veteran stated that he wished 
to receive a higher rating for diabetes mellitus, because he 
now had to use insulin and restrict his activity to control 
his blood sugar.  

In an April 2006 VA treatment record, the examiner noted that 
the Veteran's diabetes measurements had deteriorated in the 
prior few weeks.  He indicated that the change occurred at 
the same time that the VA pharmacy changed the supplier of 
one of his pills.

In a May 2006 private treatment record, the Veteran 
reportedly indicated visiting his doctor eight times per year 
for treatment for diabetes mellitus.  He reported progressive 
loss of strength of the arms and hands; loss of strength, 
tingling, numbness, and abnormal burning sensation in the 
fingers, arms, and feet; and blurred vision with difficulty 
focusing.  An examination of the lower extremities revealed 
persistent coldness, ischemic limbs with pain at rest, 
atrophic skin changes with thin skin, atrophic skin with 
absence of hair and atrophic skin changes with dystrophic 
nails.  The finding of coldness sensation to the lower 
extremities was increased when the Veteran spent a long time 
in a sitting position.  The Veteran reportedly stated that he 
could not tolerate sitting for more than one hour, due to 
severe pain and swelling to the limbs.  He noted that this 
disorder would force him to remove his shoes to avoid painful 
pressure due to edema in the feet.  Examination of the 
bilateral peripheral pulses were 2+.  The peripheral nerve 
examination was within normal limits.  Motor function and 
sensory function were within normal limits.  Bilaterally, 
lower extremity reflexes were knee jerk at 2+ and ankle jerk 
at 2+.  The examiner noted that if the Veteran was in a 
lying-down position, the legs would remain in a semiflexion 
position.  The extension of legs caused pain that would be 
referred to the lumbar region.  The examiner's diagnoses 
were, in part, uncontrolled insulin-dependent diabetes 
mellitus, with peripheral neuropathy.  The examiner noted 
that the neuropathy occurred because the Veteran's diabetes 
had been poorly controlled.  In a subsequent May 2006 
addendum, the examiner, noting the normal neurological 
evaluation, stated that she had wrongly diagnosed the Veteran 
as having peripheral neuropathy.  

In a July 2006 VA spine examination, the Veteran reportedly 
stated that he was not currently under physician-guided care 
for his back disorder.  He stated that he had present 
baseline manifestations of continued low back pain and 
continued left gluteal buttock, hamstring, and left medial to 
lateral calf cramping sensations.  He stated that he had pain 
in these two areas 24 hours per day, seven days per week.  He 
stated that he experienced flare-ups, with the last occurring 
in February 2006, and lasting approximately three days.  He 
reported that the pain during flare-ups amounted to a 10 on a 
scale of 10 and the current severity of low back pain as a 
six.  He stated that the pain in his left gluteal buttock was 
a five or six when he was awake.  He reported localized low 
back pain without tingling, and radiating gluteal buttock, 
posterior thigh region numbness to the left lower leg only.  
He stated that his left lower leg was somewhat weak secondary 
to the described condition which caused difficulty with 
walking because he believed he had decreased strength with 
push-off.  He denied stiffness, fatigue, or lack of endurance 
in these areas.  He did not use any assistive devices.  He 
stated that his gait was limited to a half-mile secondary to 
back pain discomfort.  He denied hip joint pathology.  He 
indicated that he did not have incapacitating episodes, but 
experienced flare-ups six times per year.  He stated that he 
had experienced epidural steroid injections on six occasions 
and used a prescriptive corset orthopedic brace.  He reported 
that, while performing field equipment assessments for his 
job, he was unable to climb ladders or check roofs due to his 
low back.  He indicated that he had to work in the field 
approximately twice per month.  He denied any after-service 
injury, fracture, dislocation, or subluxation, to include 
falls.  

Upon physical examination, the Veteran's gait was normal.  
While sitting, he would lean to his right to offset gluteal 
buttock load on the left.  Lumbar lordosis was normal.  
Palpation of the lumbar spine was negative for spasm, pain, 
tenderness to palpation, or increased muscular tension.  
Range of motion findings were flattening of lumbar segments 
to 65 degrees, extension to 25 degrees, bilateral bending to 
25 degrees, and bilateral rotation to 25 degrees.  The 
examiner noted 5/5 lower extremity strength and no tripod 
sign.  Dorsalis pedis and posterior tibial pulses were 
palpable and symmetric.  Regional sensory examination was 
symmetric.  Reviewing June 2006 thoracic X-rays, the examiner 
noted mild multilevel disc space narrowing in the mid and 
lower thoracic spine with associated mild osteophyte 
formation; no paraspinous widening; and no other 
abnormalities.  The X-ray assessment was no gross abnormality 
seen.  The diagnoses were lumbosacral strain, recurrent, 
without lower extremity radiculopathy; and left L5-S1 
microdiskectomy, medial facetectomy, and foraminomity with 
herniated nucleus pulposus, extirpation of free fragment, L5-
S1, with no lower extremity radiculopathy.  

The examiner noted that he reviewed the claims file prior to 
authoring his opinion.  In his report, the examiner listed 
relevant medical evidence in the file regarding the Veteran's 
back.  He noted that, from 1992 to 2000, the file did not 
contain any records regarding treatment for low back pain.  
He also noted the records indicating a motorcycle accident in 
1998, causing injury to the Veteran's right shoulder and 
right shin; and a report from July 2000, indicating low back 
pain after working on a rental house.  The examiner stated 
that the Veteran had multiple comorbidities that could be 
associated with low back pain.  However, during the Veteran's 
active duty, there was no specific injuries that would 
explain a traumatic nexus.  In the examiner's opinion, the 
1998 motorcycle accident and rental home activity in 2000 
were more likely the nexus to the current low back pain 
requiring surgical intervention.  As such, the Veteran's low 
back disorders were not at least as likely as not due to 
service.  

In a November 2007 addendum, the examiner stated that, 
although the October 1992 X-ray mentioned slight narrowing of 
the L5-S1 disk space of unknown clinical significance, the 
February 2005 X-ray reports were negative for loss of height 
of any disk space.  Subsequent MRIs and X-rays did not 
indicate disc space narrowing, except that resulting from the 
2003 surgical procedure.  Considering the evidence, he 
disagreed that the 1992 X-ray was significant for 
degenerative disk disease at the time of the Veteran's 
evaluation.  In summation, the examiner stated that he could 
not diagnose intervertebral disc syndrome or spondylosis of 
the lumbar spine in 1992 without confirmatory evidence.  He 
noted that the radiographic study of 1992 was not significant 
for L5-S1 symptomatology.  He opined that, in some anecdotal 
evidence, it was associated with back pain, but not disc 
disease.  He concluded that the Veteran has had chronic low 
back pain directly related to service, but believed that the 
Veteran' surgical procedure, specifically herniated nucleus 
pulposus L5-S1, status post microdiskectomy, was not at least 
as likely related to service.

In a July 2006 VA peripheral nerves examination, the examiner 
noted that motor examination revealed grossly normal strength 
in the arms and lower extremities.  Reflexes were 2+ in the 
arms, knees, and ankles.  Sensory testing revealed diminished 
pin sensation in the medial left foot.  Cerebellar and gait 
were unremarkable.  Straight leg raising was positive on the 
left at about 45 degrees and normal on the right.  The 
assessment was history of S1 radiculopathy with lumbar 
laminectomy.  The examiner noted that the Veteran had a 
decreased left ankle jerk consistent with an S1 
radiculopathy, but the condition had improved and his 
reflexes were now intact.  He appeared to have normal motor 
function.  He did have some sensory abnormality in the left 
medial foot.  He continued to have some radicular symptoms 
with pain and paresthesias down the left leg.

VA treatment records dated July 2006 through June 2007 
indicate treatment of the Veteran's diabetes with diet and 
medication.  

At an August 2007 DRO hearing, the Veteran testified that he 
had been on muscle relaxers or pain medication for his back 
since 1984.  (August 2007 Hearing Transcript, page 1).  The 
Veteran stated that he saw a chiropractor for many years 
after service for low back pain and what he described as 
sciatica in his left leg.  He recalled that he underwent an 
operation to remove the protuberance at S1 to relieve his 
symptoms of sciatica.  (August 2007 Hearing Transcript, page 
3).  The Veteran further testified that he still used 
Flexeril for his back pain and that that he might have a 
spinal fusion operation in the future.  He said that the only 
injuries incurred in the 1988 motorcycle accident involved 
his left leg.  (August 2007 Hearing Transcript, page 4).  He 
stated that, although he lived with back pain for 10 to 15 
years, it was exacerbated while working on a house in 2000.  
(August 2007 Hearing Transcript, pages 4-5).  Upon 
questioning, the Veteran indicated that he did not seek 
chiropractic treatment between the years 1992 and 2000.  
(August 2007 Hearing Transcript, pages 6-7).  The Veteran 
reported having numbness in his legs, with cramping and skin 
discoloration.  (August 2007 Hearing Transcript, page 8).  

In an August 2007 VA treatment record, specifically an 
electrodiagnostic study, the examiner diagnosed the Veteran 
with right upper median sensory neuropathy at the wrist; and 
left upper extremity without significant nerve conduction 
findings or EMG findings.  The examiner indicated that these 
symptoms were consistent with a diagnosis of carpel tunnel 
syndrome in both extremities.  The examiner found no evidence 
of left cervical radiculopathy.

In a June 2009 VA Board hearing, the Veteran stated that, as 
part of his job, he had to climb ladders whenever possible 
and inspect roofs on buildings of up to four stories.  (June 
2009 Hearing Transcript, page 3).  He indicated that he would 
have unexpected episodes of hypoglycemia and would have to be 
very careful in his work environment.  He also stated that he 
developed a rash in his lower extremities with exposure to 
extreme heat, and that this condition might have been due to 
his diabetes medication.  The Veteran further testified that 
he the sensitivity to heat and cold in his legs limited the 
time he might spend outdoors.  He explained that his skin was 
thinner in his legs and he had experienced some hair loss and 
discoloration there.  (June 2009 Hearing Transcript, pages 3-
5).  The Veteran reported that he had lower back problems 
after service and a herniated disc in 2000.  (June 2009 
Hearing Transcript, page 6).  He recalled that his doctors 
had not told him to limit his activities due to diabetes, but 
had told him to exercise.  He also stated that he had not 
been to the emergency room due to any hypoglycemic episodes.  
(June 2009 Hearing Transcript, page 8).  The Veteran asserted 
that he had peripheral neuropathy and that his doctors had 
told him that it was more than likely related to diabetes.  
(June 2009 Hearing Transcript, pages 8-9).  He assumed that 
he experienced a herniated disc during service and denied any 
injuries before or after service.  (June 2009 Hearing 
Transcript, pages 10-11).  He noted that, during the initial 
incident in service, he felt a twinge in his lower back.  
Then, his back became stiff and he could not turn to the left 
or right.  The Veteran also testified that he developed pain 
radiating down his legs within one or two years from his 
initial accident.  (June 2009 Hearing Transcript, pages 10-
11).  He denied that he hurt his back in the 1998 motorcycle 
accident.  He also reported that he exacerbated the service-
related back disorder in 2000 while working on a house.  
(June 2009 Hearing Transcript, pages 12-13).

b.  Law and Regulations.  

(i).  Service Connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.
	
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

(ii).  New and Material Evidence.  In general, decisions of 
the agency of original jurisdiction (the RO) or by the Board 
that are not appealed within the prescribed time period are 
final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

(iii).  Secondary Service Connection.  Pursuant to 38 C.F.R. 
§ 3.310(a), a "disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  See Evans v. West, 12 Vet. App. 22, 29 
(1998) (noting requirements for establishing service 
connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the Veteran 
must show: (1) the existence of a current (secondary) 
disability; (2) the existence of a service- connected 
disability; and (3) evidence that the service- connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310(a).  A Veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or chronically 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's non-service- connected [secondary] 
condition is proximately due to or the result of a service- 
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a Veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

VA amended 38 C.F.R. § 3.310 during the pendency of this 
appeal, effective October 10, 2006. This amendment added the 
following provision to this regulation: "(b) Aggravation of 
nonservice-connected disabilities.  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, the VA will not concede that a nonservice- connected 
disease or injury was aggravated by a service- connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level."  
38 C.F.R. § 3.310.

(iv).  Increased Rating.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Diabetes mellitus is rated under Diagnostic Code 7913, which 
provides as follows: A 20 percent rating is warranted for 
diabetes requiring insulin and restricted diet; or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted for diabetes requiring insulin, restricted diet, 
and a regulation of activities.  A 60 percent rating requires 
the use of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

(v).  Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.


III.  Analysis.

(i).  Service Connection for a Low Back Disorder.  The 
Veteran's claim was previously denied based on a finding that 
he did not have a chronic disability that could be directly 
related to service.  Upon review of the evidence submitted by 
the Veteran, to include his statements regarding his medical 
disorder and recent medical records, the Board finds that new 
and material evidence has been received to allow for the 
reopening of the Veteran's claim.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim and it 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).

The Board finds that the evidence of record is sufficient to 
grant service connection for a chronic lumbosacral strain.  
The Veteran's service treatment records contain many 
notations indicating treatment for low back pain during 
service.  In the October 1992 addendum to the VA examination, 
the first such examination prior to discharge, the examiner 
did not note any back disorder.  However, the Veteran has 
maintained throughout the pendency of this appeal that he has 
experienced back pain since service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses).  In the most recent VA examination, occurring in 
July 2006, the examiner diagnosed the Veteran, in part, with 
a lumbosacral strain.  In a November 2007 addendum to the 
examination, the examiner stated that the Veteran experienced 
chronic low back pain directly due to service.  The Board 
notes that this opinion did not specifically link the 
lumbosacral strain to service.  (Emphasis added).  However, 
considering the evidence of back pain in service, lay 
evidence of record, the recent diagnosis of a lumbosacral 
strain, and a medical opinion indicating a nexus between the 
Veteran's chronic low back pain and service, the Board finds 
the evidence is in relative equipoise.  With application of 
the doctrine of reasonable doubt, service connection for a 
low back disorder, specifically a lumbosacral strain, is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 
3.102, 3.303. 

The Board does not find sufficient evidence to allow service 
connection for herniated nucleus pulposus L5-S1, status post 
microdiskectomy.  The Veteran's service treatment records, to 
include the Mary 1992 service discharge medical examination, 
are negative for any disc injury or disease.  In a July 1992 
VA spinal examination, the examiner diagnosed a possible 
herniated lumbar disk.  (Emphasis added).  In a subsequent 
October 1992 VA X-ray report, the examiner noted a slight 
narrowing of the L5-S1 disk space of unknown clinical 
significance.  However, upon physical examination and a 
review of the X-rays, an October 1992 VA examiner stated that 
the Veteran's back appeared normal.  Subsequently, the 
medical records do not contain any notation regarding a 
diagnosis or treatment for a vertebral disc disorder until 
July 2000, more than eight years after service.  

The only medical evidence of record containing a competent 
opinion regarding whether the Veteran's herniated disc was 
causally linked to any incident of or finding recorded during 
service is contained in the July 2006 VA medical examination 
and the November 2007 addendum.  In the July 2006 reports, 
the examiner noted that he reviewed the case file prior to 
authoring his opinion.  He noted the lack of any injuries in 
service and the lack of any records involving treatment for a 
back disorder for many years after service.  After a physical 
examination, the examiner stated that it was not at least as 
likely as not that the Veteran's herniated disk was related 
to service.  In the November 2007 addendum, the examiner 
noted that the 1992 X-ray evidence and subsequent X-rays and 
MRIs did not indicate any loss of disc space, with the 
exception of that caused by 2003 surgery.  In the examiner's 
opinion, the Veteran's disc disorder was less likely than not 
causally related to service.  Noting the thoroughness of the 
February 2009 examination, the review of the claims file, and 
the rationale provided, the Board finds the examiner's 
opinion to be of substantial probative value in the matter of 
whether the Veteran's disc vertebral disorder is related to 
any incident of or finding recorded during service.  See 
Prejean v. West, 13 Vet. 444, 448 (2000); Nieves- Rodriquez 
v. Peake, 22 Vet. App. 295 (2008).  As there is no competent 
medical opinion of record to refute the VA examiner's 
conclusions, and given the absence of any records of 
treatment for disc disease or a disc injury until many years 
post-service, the Board must conclude that the preponderance 
of the evidence is against a nexus between any disc disorder, 
including the currently diagnosed herniated disc and any 
incident of or finding recorded during service.  It is 
pertinent to note in this regard that the gap of time of 
between the suspected disc injury and the first post-service 
confirmation of a disk disorder is, in itself, significant 
and it weighs against the veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).

The Board also has considered the Veteran's assertions that 
he incurred a herniated disc injury during service.  However, 
he has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation of his current disc 
disease or injury.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board notes that many treatment records, dated from 2000 
through 2003, indicate treatment for left S1 radiculopathy 
secondary to L5-S1 herniated nucleus pulposus.  However, as 
already noted above, the preponderance of the evidence weighs 
against any claim for service connection for disc disease or 
injury of the lumbosacral spine, to include a herniated disc.  
It follows that the preponderance of the evidence is against 
any radiculopathy associated with disc disease of the 
lumbosacral spine.

In summation, the Board finds that the evidence is 
insufficient to grant service connection for a back disorder 
involving the veterebral discs.  However, as noted above, the 
Board finds that the evidence sufficient to grant service 
connection for a lumbosacral strain.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 

b.  Peripheral Neuropathy.  The Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim for service connection for peripheral neuropathy, to 
include as secondary to his service-connected diabetes.  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Board notes that 
the medical evidence of record does not contain a diagnosis 
for peripheral neuropathy.  In a May 2006 private treatment 
record, an examiner performed neurological tests involving 
the Veteran's lower extremities, resulting in normal 
findings.  At the conclusion of the tests, she diagnosed 
peripheral neuropathy due to poorly controlled diabetes.  
However, in a subsequent addendum, the examiner noted that 
the normal neurological examination, and stated that she had 
wrongly diagnosed this disorder.  In the absence of proof of 
a current disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

At the June 2009 Travel Board hearing, the Veteran testified 
that doctors told him that he had peripheral neuropathy 
related to service.  However, his account of what a health 
care provider purportedly said, filtered as it is through a 
lay person's sensibilities, is not competent medical evidence 
and lacks probative value.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  The Veteran also has testified that he 
believes that he has peripheral neuropathy, because he 
experiences difficulties with his lower extremities, to 
include coldness, hotness, and numbness.  However, he has not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
whether he meets the diagnostic criteria for peripheral 
neuropathy.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value with 
respect to the diagnosis of the disorder in question.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for peripheral neuropathy, 
to include as secondary to the Veteran's service-connected 
diabetes mellitus.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

(iii).  Increased Rating for Diabetes Mellitus.  After 
consideration of the totality of the record, the Board finds 
the preponderance of the evidence to be against an increased 
rating for the Veteran's diabetes mellitus.  The competent 
medical evidence of record does not establish the need for 
regulation of activities.  While the Veteran does, in fact, 
monitor his diet and take insulin, no medical examiner has 
suggested he must also restrict his activities secondary to 
his diabetes.  It is important to note that the applicable 
criteria for rating diabetes mellitus define regulation of 
activities as follows: avoidance of strenuous occupational 
and recreational activities.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7813.  The Veteran currently walks unaided 
and performs other activities of daily living without 
diabetic complications.  While he reported at his June 2009 
hearing that he seeks to avoid hypoglycemic reactions, the 
record does not reflect he has been hospitalized or required 
emergency treatment for these symptoms.  Other than erectile 
dysfunction, for which he receives special monthly 
compensation, the Veteran exhibits no additional impairment 
attributable to his diabetes.  Overall, the preponderance of 
the evidence is against a finding that the Veteran's diabetes 
mellitus meets the criteria for the next highest rating of 40 
percent.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including                     § 3.321(b)(1), which governs 
extraschedular ratings.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1).  There has been no showing by the Veteran that 
his service-connected diabetes necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule.  Although the Veteran contended that he had to take 
care at his workplace to avoid a hypoglycemic reaction, he 
has not indicated that he ever took any leave or was 
reprimanded by his employer due to his disorder.  As such, 
the Board finds that this disorder did not cause a marked 
interference with employment or other comparable effects.  In 
the absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


















ORDER

New and material evidence having been received, the claim of 
service connection for a low back disorder is reopened.

Entitlement to service connection for a lumbosacral strain is 
granted.  

Entitlement to service connection for degenerative disc 
disease or a herniated disc of the lumbosacral spine is 
denied.

Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as secondary to 
service-connected diabetes mellitus, is denied.

Entitlement to increased evaluation for diabetes mellitus, 
currently evaluated at 20 percent, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


